Citation Nr: 9924770	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

The current appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO granted entitlement to an 
increased (compensable) evaluation of 10 percent for 
bilateral hearing loss.




In May 1999 the Board of Veterans' Appeals (Board) remanded 
the case to the RO to afford the veteran a hearing before a 
travel Member of the Board.  The veteran failed to appear for 
a scheduled hearing before a travel Member of the Board in 
July 1999.

The case has been returned to the Board for appellate review.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The submitted, through his representative, the report of a VA 
audiology examination conducted in May 1999.  This 
examination report had not previously been associated with 
the claims file.  The representative noted that the veteran 
was not waiving initial consideration of this evidence by the 
RO.





Therefore, in order to accord the veteran due process of law, 
the Board will not consider the claimant's appeal pending a 
remand of the case to the RO for further adjudicative action 
as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his bilateral 
hearing loss since April 1999.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should review the submitted 
report of a VA audiology examination 
conducted in April 1999.  If the RO is of 
the opinion that additional examination 
of the veteran is warranted, it should 
arrange for a VA audiology examination of 
the veteran to ascertain the current 
nature and extent of severity of his 
bilateral hearing loss.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated special studies should be 
conducted.  Any opinions expressed by the 
examiner as to the nature and extent of 
severity of the appellant's bilateral 
hearing loss should be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and provided opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for bilateral 
hearing loss, and include consideration 
of the amended criteria for rating 
hearing loss effective June 10, 1999 (64 
Fed.Reg. 25202-25210), and apply those 
criteria more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO should also document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(1998).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












